Citation Nr: 1134367	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1987 to March 1995.  He also had additional service with the Army National Guard from March 1995 to June 2003 for which he received a discharge that was considered under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 RO rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection listed on the title page.  

In November 2006 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In November 2007 the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development.  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disability.

2.  The Veteran does not have a current left ankle disability.

3.  The competent and probative evidence of record fails to establish that mild degenerative arthritis of the cervical spine was initially manifested during service or within one year after discharge from service, or that mild degenerative arthritis of the cervical spine is related to active service.

4.  The competent and probative evidence of record fails to establish that mild degenerative joint disease of the lumbar spine was initially manifested during service or within one year after discharge from service, or that mild degenerative joint disease of the lumbar spine is related to active service.

5.  The Veteran does not have a current right thumb disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).
	
2.  The criteria for establishing service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for establishing service connection for mild degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for establishing service connection for mild degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for establishing service connection for a right thumb disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, July 2003 and June 2004 letters provided the Veteran with notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  An April 2009 VCAA notice letter provided the information again.  The case was last adjudicated in September 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, Army National Guard treatment records, post-service private treatment records, VA treatment records, lay statements and hearing testimony, and a VA examination report and medical opinion.  In accordance with the Board's remand instructions, the Veteran was asked to identify relevant treatment in an April 2009 letter, VA treatment records were obtained, and a VA examination was conducted.  Accordingly, the Board finds that the remand directives have been substantially complied with, and adjudication of the claims is appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).    

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2010); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The Veteran's service treatment records for his period of active service from March 1987 to March 1995 show that he was treated for right and left ankle problems as well as neck, low back, and right thumb problems.  An enlistment report of medical history dated in February 1987 noted that the Veteran had a history of right ankle fracture with a ligament tear, he was in a cast for nine weeks, and recovered.  In an associated examination report, clinical evaluation of the lower extremities was reported as normal; feet were reported as abnormal, but with talus okay.  

In an April 1987 treatment note he complained of pain in the left tibia for three days; the assessment was sprain.  A September 1987 treatment note indicated that he injured his right thumb playing football.  The assessment was rule out sprain.  A September 1987 addendum noted that x-ray findings revealed no gross fracture, and the impression was right thumb sprain.  

A January 1988 entry noted that he complained of having a sore right ankle for one day.  The assessment was rule out muscle strain.  Another January 1988 entry noted that he complained of right thumb pain after smashing it in a door.  The assessment was right thumb trauma.  He presented for follow-up treatment in January 1988 complaining of throbbing pain, and in another January 1988 treatment note, the impression was crush injury to the distal segment of the right thumb with a possible fracture.  In another January 1988 entry the assessment was status post crush injury - healing well.

In treatment notes dated in May 1988, the Veteran described a left ankle injury and pain after landing on the outside of his ankle while playing basketball.  A left ankle x-ray study reported that no fracture was seen, and the assessment was grade III ankle sprain.  In additional left ankle and foot x-ray studies dated in August 1988 and March 1989, the impression was no fracture.  He continued to receive treatment, including physical therapy, for a left ankle sprain on numerous occasions throughout the remainder of his period of service.  In March 1991 he was placed on a permanent profile for chronic sprain of the left ankle.

In a May 1989 treatment note he complained of a stiff neck and denied any trauma. The impression was cervical strain.  An August 1989 treatment entry indicated that he had less pain in his right ankle after continued rehabilitation.  The assessment was gradual resolution of right ankle pain, rule out osteochondritis/talar coalition.  In a December 1989 CT scan of the left hind foot, the impression was no evidence of osteochondritis dissecans; the talocalcaneal and talotibial/fibular articulation is within normal limits.

In emergency care treatment reports dated in January 1990, the Veteran stated that he injured his back the previous night working on a vehicle.  The diagnosis was acute muscular strain.  In April 1990 he complained of left side pain after lifting a flower pot.  The assessment was low back strain.  In May 1990 he complained of neck pain since lifting a 180 pound baseplate off his mortar track.  The assessment was possible muscle soreness.  In December 1990 was seen for a backache.  The assessment was possible strained muscles. 

In a December 1992 treatment note, he complained of pain on the right side of the neck for two months and that he felt a lump there.  The assessment was an unidentifiable mass.  In another note from the same day, the assessment was unremarkable exam for neck lump.  In January 1993 he sought emergency treatment for a lump at the back of the neck and complained of "neck popping."  He denied any history of injury or trauma.  The assessment was right neck mass.

A left ankle x-ray study was performed in July 1993 to rule out degenerative joint disease.  The impression was no significant abnormalities noted.

In a separation report of medical history dated in February 1995, he reported a history of broken bones; tumor, growth, cyst, or cancer; foot trouble; and arthritis, rheumatism, or bursitis.  A physician's summary indicated that he had fractured his left ankle and had been on profile for four years and that he had a benign lymph node on the right side of his neck.  An associated medical examination report indicated that clinical findings of the neck, upper extremities, lower extremities, and spine were normal.  A summary of defects and diagnoses reported that he had chronic left ankle pain.

In a February 1995 treatment note two weeks later, he complained of twisting his right ankle by inversion one day earlier.  The assessment was rule out tendon strain.

Post-service private and VA treatment records dated from May 1999 to August 2009 contained no complaints, findings, or diagnosis related to a right thumb or right or left ankle disability.

In a post-service Army National Guard annual medical certificate report dated in September 1995, the Veteran disclosed that he had a permanent profile during service for a left ankle injury.  In an October 1997 annual medical certificate, the only current medical problem that he identified was high blood pressure. 

In an Army National Guard retention report of medical history dated in April 2000, the Veteran described his present health as "high blood, lower back strain."  He also indicated that his past or current medical history included arthritis, rheumatism, or bursitis; recurrent back pain or any back injury; and broken bones.  A physician's summary elaborated that he had fractured both ankles in service, that he reported having arthritis in his neck, and that he had low back pain on and off for two months.  Clinical evaluation findings of the upper and lower extremities and spine were reported as normal.  In an October 2000 annual medical certificate, he indicated that lower back pain was a current problem.  

In a private treatment note dated in August 2000, the Veteran stated that he aggravated an old injury when he was bending over to pick up some heavy material and experienced low back pain.  The assessment was lumbar strain.  Approximately one week later he stated that he had back pain for two months and it became worse at work the previous night.  At the end of August, he indicated that he was arranging for rehabilitation to take care of a drug problem.  His physician remarked that he had not been aware of such a problem.  In an October 2000 treatment note, the Veteran stated that he injured his back at work seven months ago [in March 2000].  He was advised to notify his employer of the injury.

In October 2004 the Veteran relocated to Pennsylvania from Tennessee; his claims file was transferred to the jurisdiction of the Pittsburgh, Pennsylvania RO.

In a new patient treatment note from the Pittsburgh VA Medical Center (VAMC) dated in November 2004, the Veteran stated that he moved to the area two weeks ago and had low back pain into the left thigh and knee for the past week after lifting a heavy box.  The assessment was lower back pain; a lumbosacral spine x-ray study was reported as normal.  In a VA treatment note three days later, he again described back pain.  He stated that he was unemployed, his mother was ill, he smoked one pack of cigarettes per day, and had a history of cocaine use in the remote past.

In a VA follow-up treatment note dated in June 2005, the physician's assistant explained the connection between smoking and back pain; the Veteran stated that he was working towards getting smoke free and that he was down to one pack per day from one and a half packs per day.  VA treatment records dated in October 2005 reflected that the Veteran was homeless.

In correspondence dated in November 2005, the Veteran's representative stated that the Veteran had been treated for all of his claimed disabilities at the University Drive VAMC [in Pittsburgh] from 1995 to the present.  Based on this statement, the RO attempted to locate these treatment records and associate them with the claims file.  However, as noted above, the Veteran did not move to Pittsburgh until October 2004, and in November 2004 he specifically indicated that he had recently moved and was a new patient.  The Board finds that VA fulfilled its duty in assisting the Veteran with respect to obtaining VA treatment records from the Pittsburgh VAMC.

In VA emergency department notes dated in July 2006, the Veteran complained of increased pain in the low back, neck, and shoulder for the past two days, stating that he might have "slept on it wrong."  He indicated that he was homeless and smoking half a pack of cigarettes per day for the past 19 years [since 1987].  The impression was chronic low back pain, neck and shoulder pain, likely from muscle strain.

The Veteran testified in November 2006 that he shattered his right ankle after jumping off a carrier in 1989 or 1990; he described the injury as a Class 3 ankle break and stated that he had ankle problems ever since.  He reported that he twisted his left ankle during service.  He described current swelling and giving out of both ankles.  He testified that he developed arthritis in his neck after having a lymph node removed during his National Guard service between 1995 and 2003.  He reported that he hurt his lumbar spine lifting heavy components during active service and crushed his right thumb during that service.

In April 2008 the Veteran was admitted to the VA Center for Treatment of Addictive Disorders (CTAD) program; he reported that he last used cocaine a few weeks ago.  He participated in that program until May 2008 when he was admitted to a domiciliary program.  In a May 2008 physical therapy consultation note, he stated that his low back pain began in the late 1990s; he subsequently participated in physical therapy for low back pain.  In a history and physical examination report dated in May 2008, past medical history included a right cervical lymph node removed.  In a June 2008 physical therapy consultation note, he complained of right sided neck pain and stiffness that began after having a lymph node removed in the service.  In July 2008 he stated that he had a stiff neck after dental surgery.  The assessment was right cervical strain.  In an August 2008 physical therapy note, he reported that his new job required increased lifting and twisting, and he attributed his back pain to the new job.  He continued to complain of low back pain and neck stiffness with some temporary improvement with physical therapy.  

A February 2009 VA primary care treatment note included a December 2008 lumbar MRI report, which showed congenital spinal stenosis with superimposed degenerative stenosis.  The impression was chronic low back pain/neck pain; lumbar spinal stenosis, degenerative joint disease.  An April 2009 VA physical therapy consultation note included a November 2008 cervical spine x-ray report; the impression included degenerative changes in the cervical spine from C4 to C6.  In an August 2009 emergency department note, he complained of low back pain for two weeks after lifting heavy weeds and doing yard work.  A lumbar x-ray study was reported as no acute abnormality.

In a VA orthopedic examination report dated in September 2009, the examining physician indicated that he reviewed the claims file in its entirety and radiographs performed earlier that morning prior to the examination.  The Veteran described each of his claimed disabilities.  Regarding his right ankle, he described dull pain over the lateral malleolus over the distal fibula that was minimally bothersome and not really impacting his life in a meaningful way; he reported flare-ups occurring when he rolls his ankle on uneven terrain.  He described similar symptoms regarding the left ankle.  He did not recall an acute injury to either ankle or a specific incident in the military when it started.  Regarding his right thumb, he described no injury in the service that initiated his thumb pain, and the only problem he reported was numbness in the tip of his thumb.  Summarizing his reported symptoms and thumb function, the examiner remarked that there was actually no pain and no real thumb disability.  X-ray studies of the ankles and hand were reported as normal.  Following a physical examination, the diagnosis was bilateral ankle pain, per Veteran report, with no clinical or radiographic evidence to support a diagnosis; and mild numbness tip of right thumb, per Veteran report only, with normal x-ray and no clinical or other current medical evidence to support a diagnosis.

Summarizing the Veteran's reported symptoms, objective findings, and review of the claims file, the examining physician reiterated his conclusions that the Veteran did not have current right ankle, left ankle, or right thumb disabilities.  He also opined that he did not believe that the Veteran's right ankle pain was related to, caused by, or worsened by military service.  He explained that the Veteran could not even recall the fracture that occurred before military service, he was treated for some ankle sprains in the military but was able to return to full activities, and after service worked as a welder and truck driver without any difficulty.  Moreover, by the Veteran's own admission, his right ankle was not currently bothering him much.

Regarding his claimed cervical spine disability, the Veteran described no incident, trauma, or accident during military service that caused his neck pain, but stated that it just started gradually.  He described neck stiffness and aching, denied flare-ups of neck pain, and disclosed that he smokes a pack of cigarettes per day.  An x-ray study of the cervical spine showed some mild degenerative arthritis.  Following a physical examination, the impression was mild cervical spine degenerative joint disease.  The examiner concluded that he did not believe that the cervical spine disability was caused or aggravated by or related to military service.  He explained that there was no event, accident, or trauma that the Veteran could describe that caused the current neck pain and instead stated that it "snuck up on him."  The examiner reasoned that without story of an event that happened in the military, it was impossible to connect the cervical spine disability to his time in the military.  He added that smoking was likely playing a large role in the cervical spine pain.

Regarding his claimed low back disability, the Veteran recalled lifting something heavy in the military and having pain at that point.  He described having flare-ups of pain, but denied that the flare-ups limited him or caused functional impairment, instead stating that being active during the flare-ups actually helped.  He indicated that he was currently homeless and unable to work, but had worked as a welder and truck driver.  He reported smoking a pack of cigarettes per day and having a history of cocaine abuse for which he had been in treatment at the domiciliary.  An x-ray study of the lumbar spine showed mild degenerative arthritis.  Following a physical examination, the diagnosis was mild lumbar spine degenerative arthritis.  

The examiner opined that the mild lumbar spine degenerative joint disease was not connected to the Veteran's time in the military.  He reasoned that while the Veteran did describe one event (lifting something heavy) on which he blamed his current back complaints and treatment during military service, low back pain is ubiquitous in the population.  He noted that nearly everyone can describe a lifting event followed by pain and that a herniated disc is a common finding in a forty-seven-year-old man who has had labor-type jobs, such as welding and trucking.  He further pointed out that the Veteran is a pack-a-day smoker, which is notorious for back pain, degenerative joint disease, and for disc disease.  The examiner attributed the Veteran's back pain to his smoking, his labor jobs such as truck driving and welding, and not at all to his time in the military.  He concluded that one episode of lifting something heavy is not enough to connect the current symptoms [to service] because the current symptoms are far too common, too ubiquitous, and he has too many other risk factors, like smoking and labor-type jobs, to connect his back to his time in the service.

After reviewing the medical and lay evidence of record, the Board finds that service connection for right ankle, left ankle, and right thumb disorders is not warranted because there is no evidence of a current right ankle, left ankle, or right thumb disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a right ankle, left ankle, or right thumb disabilities, the conditions for which service connection is sought are not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has at times reported pain in these areas, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the current medical evidence, including a VA examination specifically for those claimed disorders, do not reflect current disability of the right ankle, left ankle, or right thumb.  Accordingly, service connection for those claimed conditions is not warranted.

The Board considered whether the Veteran's pre-service right ankle injury was aggravated during military service.  However, the prerequisite for establishing service connection on any basis is a current disability.  As objective medical evidence does not demonstrate that he has a current right ankle disability, analysis concerning aggravation is not warranted.

The Board also has considered the medical and lay evidence of record regarding the claimed neck and low back disabilities, but finds that service connection for a neck or back disability is not warranted.  Initially, the Board acknowledges that the Veteran is competent to describe his perceived or observable symptoms, including pain, related to his claimed neck or back disability.  See 38 C.F.R. § 3.159(a)(2) (2010) (defining "competent lay evidence"); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation; in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

However, the Board finds that medical and lay evidence contradicts any suggestion of a continuity of neck and low back symptomatology since separation from active service.  See 38 C.F.R. § 3.303(b).  For example, the Veteran last complained of neck pain during active service in May 1990 after heavy lifting.  Almost ten years later in April 2000, he reported a history of cervical arthritis; however, examination findings of the spine were reported as normal.  When he next complained of neck pain in July 2006, he reported having the pain for two days and attributed it to sleeping wrong, also indicating that he was homeless at the time and had been smoking cigarettes since 1987; he did not identify a history of chronic neck pain since his honorable period of active service.  

In addition, he testified under oath that he believed his current neck problems were attributed to having a lymph node removed during his period of Army National Guard service for which he was discharged under other than honorable conditions.  

Similarly, after he last complained of back pain during active military service in December 1990, he served four more years without any back complaints before being honorably discharged and had a normal spine at separation examination.  Then, in Army National Guard and private treatment records dated in 2000, he identified having back pain since February or March 2000 after a workplace injury.  He did not describe having back pain since his honorable period of active service.  The Board finds that the Veteran's statements attributing his post-service back pain to events in February or March 2000 are credible because they were made to two different medical providers contemporaneous with treatment and are internally consistent.  

Moreover, the Board finds that the opinions of the September 2009 VA examiner are persuasive and probative evidence against the claims for neck and low back disabilities because they are based on a review of the claims file, subjective history from the Veteran, and physical examination, and they are supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  In fact, based on a review of the claims file, subjective history from the Veteran, and physical examination, the examining physician opined that the Veteran's current neck and low back disabilities were etiologically related to post-service labor jobs and his history of cigarette smoking.   

The Board acknowledges the May 2011 contentions of the Veteran's representative that the September 2009 VA examination was inadequate, but finds that the arguments are without merit.  First, he suggests that the examiner did not comply with the Board's November 2007 remand instructions to indicate whether it was "at least as likely as possible" that the Veteran's claimed disabilities were related to service.  The Board asked the examiner to offer an opinion as to whether it was "at least as likely as not (50 percent probability or greater)" that the Veteran's claimed neck and back disabilities (and others) were related to service.  

The Board acknowledges that the examiner did not use the requested language, but finds that he substantially complied with the remand instructions because the language he did use reflected more certainty than the Board requested.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  Again, he stated that he "did not believe" that the neck disability was related to service, adding that it was "impossible" to relate the disability to service without an injury; he also offered alternative etiological causes.  Also, he determined that the current back disability was not connected to service, again offering alternative etiological causes that are consistent with the Veteran's post-service statements made contemporaneously in the course of seeking medical treatment after a workplace back injury.  Therefore, the report of the VA examiner is adequate to evaluate the Veteran's claimed neck and low back disorders.  

Second, the representative argues that the examination was inadequate because the examiner "described neurological problems that would require an MRI of the right hand and/or a nerve conduction study to attempt to discovery [sic] the exact cause of this sensory disability in the Veteran's right thumb."  The Board disagrees.  While the Veteran reported numbness on the tip of his right thumb on VA examination, he did not complain of right thumb numbness during military service or in more than a decade of post-service medical records.  The Board finds that the September 2009 VA examination report reflects a thorough review of the claims file, extensive subjective history obtained from the Veteran, and a detailed physical examination.  As the first subjective evidence of right thumb numbness is presented on VA examination in September 2009, the Board finds that further examination of the thumb, including neurological examination, is not indicated, and the September 2009 examination report is adequate.

Finally, the representative suggests that the examiner placed a "heavy emphasis on past transgression by the Veteran, i.e., drug abuse, which have [sic] no relevance to [his] present disabilities."  He questioned whether the examiner may have disapproved of the Veteran's former conduct, having it unknowingly color his evaluation.  While VA treatment records reflect a month of regular treatment in the CTAD Program for a crack cocaine dependency, followed by treatment at a VA domiciliary and group therapy, the examination report contains two sentences about his history of cocaine abuse in the subjective medical history portion of the report and was not addressed further.  The Board finds that the September 2009 examination report does not reflect bias or improper judgment by the examiner and is adequate for VA purposes.  

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right thumb disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


